DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment
 	This application is a continuation of U.S. Patent Application Serial No. 16/869,489, filed May 7, 2020, that has issued as U.S. Patent No. 10,908,797, on February 2, 2021; which is a continuation of U.S. Patent Application Serial No. 15/791,251, filed October 23, 2017, that has issued as U.S. Patent No. 10,649,636, on May 12, 2020; which claims priority to U.S. Provisional Application Serial No. 62/412,752, filed October 25, 2016.

Interview and Terminal Disclaimer
	On August 26, 2021 the Examiner spoke with Calvin Brien, an attorney of record, to discuss the claimed invention.  The Examiner believed that the pending claims were similar to the issued patent application 16/869,489; US Patent 10,908,797.  The Examiner believed that a terminal declaimer over US Patent 10,908,797 would advance the pending application towards a notice of allowance.  Mr. Brien agreed to discuss the matter with the client, and report back to the Examiner.
	On September 1, 2021, Mr. Brien notified the Examiner that he received authorization to file the electronic terminal disclaimer in the instant case, and anticipated filing an electronic terminal disclaimer later the same day.
After a final clearance search, and pursuant to the Terminal Disclaimer of September 1, 2021: claims 1-36 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        9-2-2021